     CAROL ANN MOSES #164193
 1
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4
     carol@yosemitelawyer.com
 5
     Attorney for Defendant, RIVER RECATTO
 6

 7

 8

 9

10                                      UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,                         CASE NO. 18-po-00700-JDP
14                         Plaintiff,                    REQUEST FOR CONTINUANCE OF
                                                         INITIAL APPEARANCE TO JANUARY
15            v.                                         29, 2019; REQUEST FOR A RULE 43
                                                         WAIVER & INITIAL APPEARANCE BY
16    RIVER RECATTO,                                     VIDEO CONFERENCE; &
                                                         ORDER THEREON
17            Defendant.
                                                         Date: January 29, 2019
18                                                       Time: 10:00 AM
                                                         Judge: Hon. Jeremy D. Peterson
19

20
21           Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant RIVER RECATTO,

22   having been advised of his right to be present at all stages of proceedings, hereby requests this

23   Court permit him to waive his right to personally appear for his initial appearance, and be allowed

24   to appear via video conference from the Edward J. Schwartz United States District Court in San

25   Diego, California. Mr. Recatto agrees that his interests shall be represented at all times by the

26   presence of his attorney, Carol Moses, the same as if he were personally present, and requests that

27   this Court allow his attorney-in-fact to represent his interests at all times. The government does

28   not object to this request.
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND CONTINUANCE
                                                                                                          1
 1            Mr. Recatto is charged with one count of 36 CFR 2.35 (a)(2)(ii) - Minor in Possession of
 2   Alcohol and one count of 36 CFR 2.35 (b)(2) - Possession of a Controlled Substance.
 3           Mr. Recatto lives in La Jolla, California and is a student at the University of California,
 4   San Diego. The original court date for Mr. Recatto’s initial appearance is December 11, 2018.
 5   Mr. Recatto has final exams at the university that week and requests the Court allow him to
 6   appear on January 29, 2019 by video conference from the federal courthouse in San Diego.
 7           The final exam schedule, heavy class schedule and studying requirements for Mr. Recatto
 8   make missing class and traveling to Yosemite extremely difficult and time consuming for Mr.
 9   Recatto at this time. Mr. Recatto’s current residence in La Jolla, California is an 844 mile round
10   trip to and from Yosemite National Park. Google Maps estimates one way travel to take 9 hours
11   and 23 minutes.
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND CONTINUANCE
                                                                                                           2
 1            Mr. Recatto respectfully requests that the Court grant a continuance of the initial
 2   appearance currently scheduled for December 11, 2018 to January 29, 2019. Additionally, Mr.
 3   Recatto respectfully requests a waiver of his right and obligation to be personally present at the
 4   initial appearance and that he be permitted to appear via video conference from the Edward J.
 5   Schwartz United States District Court in San Diego, California, for his initial appearance.
 6   Dated: December 5, 2018                                /s/ Carol Ann Moses
                                                            CAROL ANN MOSES
 7
                                                            Attorney for Defendant,
 8                                                          RIVER RECATTO

 9

10
                                                    ORDER
11

12            GOOD CAUSE APPEARING, the above request for a continuance of defendant’s initial
13   appearance to January 29, 2019, Rule 43 waiver of personal appearance and request to appear via
14   video conference at the federal courthouse in San Diego for River Recatto’s initial appearance
15   hearing in Case No. 18-po-00700-JDP on January 29, 2019, is hereby accepted and adopted as the
16   order of this court.
17
     IT IS SO ORDERED.
18

19
     Dated:      December 6, 2018
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
     DEFENDANT’S REQUEST FOR RULE 43 WAIVER
     OF APPEARANCE AND CONTINUANCE
                                                                                                          3
